Name: Commission Regulation (EEC) No 3076/78 of 21 December 1978 on the importation of hops from non-member countries
 Type: Regulation
 Subject Matter: tariff policy;  marketing;  plant product;  trade
 Date Published: nan

 Avis juridique important|31978R3076Commission Regulation (EEC) No 3076/78 of 21 December 1978 on the importation of hops from non-member countries Official Journal L 367 , 28/12/1978 P. 0017 - 0027 Finnish special edition: Chapter 3 Volume 10 P. 0143 Greek special edition: Chapter 03 Volume 23 P. 0223 Swedish special edition: Chapter 3 Volume 10 P. 0143 Spanish special edition: Chapter 03 Volume 15 P. 0087 Portuguese special edition Chapter 03 Volume 15 P. 0087 COMMISSION REGULATION (EEC) No 3076/78 of 21 December 1978 on the importation of hops from non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1696/71 of 26 July 1971 on the common organization of the market in hops (1), as last amended by Regulation (EEC) No 1170/77 (2), and in particular Articles 5 (3) and 18 thereof, Whereas Article 5 of Regulation (EEC) No 1696/71 provides that hops and hop products from non-member countries may be imported only if their quality standards are at least equivalent to the minimum limits for marketing adopted for like products harvested within the Community or their derivatives ; whereas it provides, however, that these products should be considered as being of the standards referred to above if they are accompanied by an attestation issued by the authorities of the country of origin and recognized as equivalent to the certificate required for the marketing of hops and hop products of Community origin; Whereas the detailed rules for checking these requirements, drawing up the attestations and recognizing the equivalence thereof are laid down in Commission Regulations (EEC) No 1646/78 (3) and (EEC) No 2397/78 (4), as amended by Regulation (EEC) No 2709/78 (5); Whereas the experience gained since the entry into force of these Regulations shows that it is necessary to supplement them and, for the sake of administrative simplicity, to bring together in one Regulation all the provisions concerning the free circulation of hops and their derivatives from non-member countries and to rule separately on the equivalence of attestations issued by non-member countries; Whereas Council Regulation (EEC) No 1784/77 of 19 July 1977 on the certification of hops (6) lays down very strict marketing requirements for hop products, and mixtures in particular ; whereas there is at the moment no effective method of checking at frontiers that these requirements are met ; whereas the only possible substitute for such a check is an undertaking on the part of the exporting countries to comply with the Community's marketing requirements for these products ; whereas it is therefore necessary to require that such products be accompanied by an attestation as specified in Article 5 (2) of Regulation (EEC) No 1696/71; Whereas the minimum marketing requirements for hops were set by Commission Regulation (EEC) No 890/78 of 28 April 1978 laying down detailed rules for the certification of hops (7) ; whereas it is necessary to lay down detailed rules for the checking of these requirements where hops are imported from non-member countries without an attestation recognized as equivalent; Whereas, in order to facilitate control by the competent authorities of the Member States, it is essential to prescribe the form and, where necessary, the content of the attestation and the rules for its utilization; Whereas, in order to take account of trade practices, the competent authorities must be empowered, if a consignment is split up, to have prepared under their supervision an extract from the attestation in respect of each new consignment resulting from the splitting up; Whereas, by analogy with the Community's certification system, certain products should be exempt by virtue of their utilization from the checking or the presentation of the attestations provided for in this Regulation; Whereas the Management Committee for Hops has not delivered an opinion within the time limit set by its chairman, (1)OJ No L 175, 4.8.1971, p. 1. (2)OJ No L 137, 3.6.1977, p. 7. (3)OJ No L 191, 14.7.1978, p. 25. (4)OJ No L 289, 14.10.1978, p. 1. (5)OJ No L 327, 22.11.1978, p. 8. (6)OJ No L 200, 8.8.1977, p. 1. (7)OJ No L 117, 29.4.1978, p. 43. HAS ADOPTED THIS REGULATION: Article 1 1. Entry into free circulation in the Community of the products from non-member countries listed in Article 1 of Regulation (EEC) No 1696/71 shall be conditional upon proof being furnished that the requirements specified in Article 5 (1) of that Regulation have been met. 2. The proof referred to in paragraph 1 shall be furnished: (a) with regard to hop cones falling within heading No 12.06 of the Common Customs Tariff, by the production of: - either the attestation provided for in Article 5 (2) of that Regulation, hereinafter called an "attestation of equivalence", - or the control attestation referred to in Article 4 of the present Regulation; (b) with regard to products other than hop cones and to saps and extracts of hops falling within heading No 12.06 and subheading 13.03 A VI respectively of the Common Customs Tariff, by the production of an attestation of equivalence. 3. For the purposes of this Regulation, "consignment" means a quantity of a product having the same characteristics and sent by the same consignor at the same time to the same consignee. Article 2 1. The attestation of equivalence referred to in the first indent of Article 1 (2) (a) and in Article 1 (2) (b) shall be made out for each consignment and shall consist of an original and two copies to be drawn up on a form corresponding to the model set out in Annex I hereto and in accordance with the instructions given in Annex IV hereto. 2. An attestation of equivalence shall be valid only if it is duly completed and authenticated by one of the competent authorities in the third country of origin. 3. A duly authenticated attestation is one which shows the place and date of issue and which has been signed and bears the stamp of the issuing authority. Article 3 1. Each unit of packaging covered by an attestation of equivalence shall bear the following particulars in one of the Community languages: - the description of the product, - the variety or varieties, - the country of origin, - the marks and numbers indicated in section 9 of the attestation of equivalence or the extract. 2. The particulars shall appear in legible, indelible characters of uniform size on the outside of the package. Article 4 1. The control attestation referred to in the second indent of Article 1 (2) (a) shall be issued in respect of each consignment by the competent authorities of the Member States after a check has been made for conformity with the minimum marketing requirements set out in the Annex to Regulation (EEC) No 890/78 in accordance with the methods laid down in Article 3 (2) and (3) of the said Regulation. 2. The Member States shall forward to the Commission the name and address of the authorities referred to in paragraph 1, together with impressions of the official stamps and, where appropriate, the embossing presses of the competent authorities. 3. Control attestations shall be drawn up in one original and two copies on a form corresponding to the model in Annex III hereto and in accordance with the instructions in Annex IV hereto. Article 5 1. Where a consignment covered by an attestation of equivalence is split up and redispatched before its entry into free circulation, an attestation extract shall be drawn up in respect of each new consignment resulting from such splitting. The attestation shall be replaced by the necessary number of attestation extracts. Each extract shall be drawn up by the party concerned in one original and two copies on a form corresponding to the model given in Annex II hereto and in accordance with the provisions relating to the attestation of equivalence laid down in Article 2 (1). 2. The customs authorities shall endorse accordingly the original and the two copies of the attestation of equivalence, and shall countersign the original and the two copies of each extract. They shall retain the original of the attestation, send the two copies to the official body responsible for ensuring compliance with the certification system referred to in Article 1 (6) of Regulation (EEC) No 1784/77 and return the original and the two copies of each extract to the person concerned. Article 6 On completion of customs formalities required for the entry into circulation in the Community of the product to which the attestation of equivalence, the extract or the control attestation relates, the original and the two copies shall be submitted to the customs authorities who shall countersign them, retaining the original. One copy shall be forwarded by the customs authorities to the official body responsible for supervising the certification system, as referred to in Article 1 (6) of Regulation (EEC) No 1784/77, of the Member State where the product enters into free circulation. The second copy shall be returned to the importer, who must keep it for at least three years. Article 7 If the product is resold after it has been put into free circulation, it must be accompanied by an invoice or other commercial document drawn up by the vendor, giving the reference number of the attestation of equivalence, the extract or the control attestation, together with the name of the authority which issued them and the following information copied: 1. from the attestation of equivalence or the extract: (a) for hops: - the description of the product, - the gross weight, - the place of production, - the year of harvest, - the variety, - the country of origin, - the markings and identification numbers given in section 9 of the attestation; (b) for products manufactured from hops, in addition to the particulars listed under (1) (a) : place and date of processing; 2. from the control attestation: - description of the product, - the gross weight, - the markings and numbers of the packages. Article 8 By way of derogation from this Regulation, neither the production of the documents specified in Article 1 (2) nor compliance with the provisions of Article 3 shall be required for the entry into free circulation of the following hops and hop products where the weight per individual package does not exceed 500 g in the case of hop cones and hop powder and 150 g in the case of hop extracts: (a) small packages for sale to private individuals for their own use; (b) for scientific and technical experiments; (c) for fairs covered by the special customs arrangements for fairs. The description, weight and final utilization of the product must appear on the packaging. Article 9 Regulations (EEC) No 1646/78 and (EEC) No 2397/78 are hereby repealed. However, the form as shown in Annex I to Regulation (EEC) No 2397/78 and the control attestation form as referred to in Article 2 of Regulation (EEC) No 1646/78 issued by the Member States shall remain valid until 1 January 1981. Article 10 This Regulation shall enter into force on 1 January 1979. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 1978. For the Commission Finn GUNDELACH Vice-President >PIC FILE= "T0014362"> >PIC FILE= "T0014363"> >PIC FILE= "T0014364"> ANNEX IV RULES GOVERNING THE FORMS REQUIRED BY THIS REGULATION I. PAPER The paper to be used is a white paper weighing at least 40 g/m2. II. SIZE The size is: - 210 Ã  297 mm for the attestation of equivalence and its extracts. - 210 Ã  148 mm for the control attestation. III. LANGUAGES A. The attestation of equivalence must be printed in one of the official languages of the Community ; it can also be printed in the official language or one of the official languages of the issuing country. B. The extract of the attestation of equivalence and the control attestation must be printed in one of the official languages of the Community designated by the responsible authorities of the issuing Member State. IV. COMPLETION OF THE FORMS A. The forms shall be completed by typewriter or by hand ; in the latter case, they shall be completed legibly in ink and in printed characters. B. Each form is individualized by a number given by the issuing authority, this number being the same for the original and its two copies. C. In the case of the attestation of equivalence and its extracts: 1. section 5 shall not be completed for hop products made from blends of hops; 2. sections 7 and 8 shall be completed for all products made from hops; 3. the description of the products shall be one of the following: (a) "unprepared hops" : i.e. hops which have only undergone preliminary drying and packaging, (b) "prepared hops" : i.e. hops which have undergone final drying and packaging, (c) "hop powder" (which shall include hop pellets and enriched hop powder), (d) "isomerized hop extract" : i.e. an extract in which the alpha acids have been almost totally isomerized, (e) "extract of hops" : i.e. other extracts than isomerized extract of hops, (f) "mixed hop products" : i.e. a mixture of the products set out under (c), (d) and (e) above, excluding hops; 4. the description "unprepared hops" or "prepared hops" shall be followed by the word "seedless" if the seed content is less than 2 % of the weight of the hops, and by the word "seeded" in other cases; 5. in cases where products made from hops are obtained from hops of different varieties and/or different places of production, these different varieties and/or places of production shall be stated in section 9, followed by the percentage by weight of each variety from each production area making up the blend.